department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y year year date date date date amount amount 1a amount 1b amount issues whether the adjustments agreed to in the closing_agreement executed by y constitute an agreed deficiency under revrul_85_67 1985_1_cb_364 whether x and y’s remittance was a deposit in the nature of a cash bond or a payment of tax conclusions the adjustments do not constitute an agreed deficiency under the revenue_ruling but this does not mean that the service must return the remittance preceding and associated with those adjustments under the prevailing case authority in most circuits the remittance was a payment of tax facts in year x and y and the internal_revenue_service entered into specific matters closing agreements to settle a dispute arising from y’s investment in a partnership the liability resulting from this settlement was never assessed and the period of limitations on assessment has now passed before the closing_agreement was executed x and y had remitted amount at a time when the partnership in which y had invested had a docketed_case before the united_states tax_court accompanying the remittance was a letter dated date which stated in accordance with the revproc_84_58 and ann we enclose a check in the amount of amount in payment of the liability for year to be applied as follows year tax amount 1a interest amount 1b total amount this remittance is an advance_payment on account and not a payment in the nature of a cash bond please post this remittance accordingly the remitted amount was posted to x and y’s account for year as an advance_payment of a determined deficiency and a designated payment of interest on date the service sent x and y a statement of change to their account which indicated that they would receive a refund in the amount of amount if they owed no other obligations on date x and y untimely requested a refund with interest in the amount reflected in the notice relying in part on revrul_85_67 1985_1_cb_364 the service rejected the request on date the service formally denied x and y’s claim_for_refund x and y now maintain that the remittance was a deposit in the nature of a cash bond and is returnable law and analysis issue in revrul_85_67 the service addressed whether an advance_payment of tax had to be refunded on account of the failure to assess the underlying liability within the limitations_period the service held that it did not according to the ruling where taxes and interest legally due have been paid before the expiration of the limitations_period for assessment they cannot be recovered merely because they have not been formally assessed the advance_payment of an agreed deficiency plus interest does not constitute an refundable overpayment_of_tax in contrast to the revenue_ruling in this case x and y and the service never agreed to a deficiency in a specific amount however in our view this difference does not require refund of the amount remitted by the taxpayer under revproc_84_58 1984_2_cb_501 amounts remitted to the service may be treated as payments whether they are or not depends on the circumstances of the remittance and as we will also discuss below most courts have held that a tax can be paid before assessment or even in the absence of an assessment issue there is no uniformity among the circuit courts of appeals regarding whether a remittance can be a payment if an assessment is not later made most courts have held that assessment is not a prerequisite for payment see eg 215_f2d_518 2d cir aff’d in part and rev’d in part on another issue 349_us_237 914_f2d_499 4th cir 63_f3d_663 7th cir the fifth circuit however has adopted a per se rule under which payment can never precede assessment see thomas v mercantile nat’l bank f 2d f 2d 5th cir accord 233_f2d_453 8th cir following mercantile national bank in the federal_circuit payment can be made in the absence of a later assessment but under certain circumstances a remittance under protest may be a deposit as a matter of law see 118_f3d_1553 fed cir cert_denied 523_us_1094 for a remittance under protest to be a deposit the taxpayer must reserve the right to seek recovery_of the tax new york life ins co f 3d pincite in this case x and y did not reserve the right to seek a refund of the amount remitted to the service on the contrary by entering into a closing_agreement after making a remittance x and y renounced the right to further contest any associated liabilities the closing_agreement confirmed the liabilities toward which x and y had unambiguously made a payment under revproc_84_58 under sec_301_7121-1 the adjustments agreed to in the closing_agreement should have resulted in an assessment of tax the service’s failure to make an assessment however does not convert the remittance made by x and y into a deposit in the nature of a cash bond see ewing pincite a payment results from the remittance by a taxpayer concomitant with the recognition of a tax obligation whether by filing with a return resolution of a dispute by an agreement as in this case or otherwise the statement of change to account which held out the possibility of a refund for x and y could not undo the finality of the adjustments agreed to by the taxpayers or make an amount refundable that was not otherwise refundable by law in 499_f2d_226 8th cir the eighth circuit without discussing its prior decision in dubuque packing co held that a remittance of estimated_taxes prior to assessment constituted a payment when treated as such by the taxpayer and the service if you have further questions please call
